ORDER
PER CURIAM.
L.K.M. (Mother) appeals the termination of her parental rights to her two daughters, E.K.M. and L.K.M. arguing the evidence does not support termination under Section 211.447.2(1) and (2), RSMo 2000, or Section 211.447.4(1), (2), and (3), RSMo 2000, and that termination was not in either child’s best interest. J.D.M. (Father) also appeals the termination of his parental rights to E.K.M. and L.K.M, arguing the termination was not supported by substantial evidence under the same statutes. Because we find substantial evidence supported the trial court’s determination that the conditions for termination were met and that termination was in the children’s best interests, we affirm.
We . have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parities have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).